     Case 3:20-cv-02415-BEN-DEB Document 13 Filed 05/03/21 PageID.87 Page 1 of 2



1
     Todd M. Friedman (SBN 216752)
2    Adrian R. Bacon (SBN 280332)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3
     21550 Oxnard St. Suite 780,
4    Woodland Hills, CA 91367
5
     Phone: 323-306-4234
     Fax: 866-633-0228
6    tfriedman@toddflaw.com
7     abacon@toddflaw.com
     Attorneys for Plaintiff
8

9                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF CALIFORNIA
10

11                                                    ) Case No.
      MONICA ABBOUD, individually                     )
12
      and on behalf of all others similarly situated, ) 3:20-cv-02415-BEN-DEB
13                                                    )
      Plaintiff,                                      )
14
                                                      ) NOTICE OF SETTLEMENT
15    vs.                                             ) AS TO INDIVIDUAL CLAIMS
16                                                    ) ONLY
      TRUTHFINDER, LLC,                               )
17    and DOES 1 through 10, inclusive,               )
18                                                    )
19
                                                      )
      Defendants.                                     )
20                                                    )
21

22
           NOW COMES THE PLAINTIFF, by and through her attorneys, to

23
     respectfully notify this Honorable Court that this case has settled individually.

24   Plaintiff requests that this Honorable Court vacate all pending hearing dates and
25   allow sixty (60) days with which to file dispositive documentation. Dispositional
26   documents will be forthcoming. This Court shall retain jurisdiction over this
27   matter until fully resolved.
28


                                    Notice of Settlement
                                            -1-
     Case 3:20-cv-02415-BEN-DEB Document 13 Filed 05/03/21 PageID.88 Page 2 of 2



1
     Dated: May 3, 2021
2

3
                               LAW OFFICES OF TODD M. FRIEDMAN, P.C.
4

5
                                      By: /s/ Todd M. Friedman
6                                         Todd M. Friedman
7
                                          Law Offices of Todd M. Friedman
                                          Attorney for Plaintiff
8

9

10
                             CERTIFICATE OF SERVICE
11

12   Filed electronically on May 3, 2021, with:
13
     United States District Court CM/ECF system
14

15   Notification sent electronically on May 3, 2021, to:
16
     To the Honorable Court, all parties and their Counsel of Record
17

18

19
     /s/ Todd M. Friedman
20   Todd M. Friedman
21

22

23

24

25

26

27

28


                                     Notice of Settlement
                                             -2-
